FILE COPY




   BRIAN QUINN
    Chief Justice
                               Court of Appeals                              VIVIAN LONG
                                                                                 Clerk

JAMES T. CAMPBELL
      Justice
                                Seventh District of Texas                  MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                              Potter County Courts Building                  P. O. Box 9540
                                                                               79105-9540
                               501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                 Amarillo, Texas 79101-2449                    (806) 342-2650

                              www.txcourts.gov/7thcoa.aspx

                                 November 16, 2015

Steven M. Denny                              Katherine L. Levy
Attorney at Law                              Assistant District Attorney
2414 Line Avenue                             501 S. Fillmore, Suite 5A
Amarillo, TX 79106                           Amarillo, TX 79101
* DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-15-00067-CR, 07-15-00068-CR
          Trial Court Case Number: 67,370-B, 68,439-B

Style: Jeremy Edwards Sustaita v. The State of Texas

Dear Counsel:

      Pursuant to TEX. R. APP. P. 39.1, the above styled and numbered cause will be
submitted without oral argument on December 7, 2015.

                                                Very truly yours,
                                                Vivian Long
                                                VIVIAN LONG, CLERK